June 6, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   DEVANTE SHELBY CASTLE, Appellant

NO. 14-12-00132-CR                      V.
NO. 14-12-00133-CR

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     These causes were heard on the transcript of the record of the court below.
We have inspected the record and find there was no error in the portion of the
judgments finding guilt but there was error in the punishment phase of the trial.
       These causes are therefore REVERSED and REMANDED for a new trial
as to punishment. The trial court shall commence the new trial as if findings of
guilt had been returned and proceed to the punishment stage of the trial. We
AFFIRM the remainder of the judgments.


      We further order this decision certified below for observance.